Per Curiam.
Petition is made for mandamus to com~ pel the board of canvassers of the county of Manistee to *449order a recount of the ballots in certain precincts of that county. Relator was a* candidate on the Republican ticket for the office of State Senator. He filed a petition with the board of county canvassers for a recount, under the provisions of Act No. 208, Laws of 1887. This was refused, and we are now asked to issue the writ of mandamus to compel the board to take such action.
The case falls directly within the ruling of this Court in Naumann v. Board of Canvassers, 73 Mich. 252. It was there said that—
“ The statute does not apply in those cases where the city council, by whatever name it is called, is made the absolute judge of the election and right to office of its members. * * * It has been very common in this State, for obvious reasons, to prevent delay and litigation, to vest in the legislative boards of municipal corporations the same power of determining the claims of persons to belong to them that is vested in Congress and the State Legislature.”
In the present case, under section 9, art. 4, of the State Constitution, each house of the Legislature is empowered to judge of the qualifications, elections, and returns of its members. It was shown in Naumann v. Board of Canvassers, supra, that the charter of the city of Detroit contained a provision that the board of aldermen should be the judges of the election and qualifications of its own members, etc. We can see no distinction in principle in these cases. The same question arose in Weston v. Probate Judge, 69 Mich. 600, and the writ of mandamus was refused for the same reason. We feel bound to follow these cases.
The writ must be denied.